Anderson, J.,
delivered the opinion of the court.
The appellee, Ike Smith, sued appellant, Grand Lodge, Brotherhood of Railroad Trainmen, in the circuit court of the First district of Hinds county on a “beneficiary certificate” held by him in appellant, a benevolent accident and life insurance society, and recovered a judgment, from which appellant prosecutes this appeal. Appellee also in the same suit sought to recover the premiums or dues paid by him on said beneficiary certificate since his injury in 1915, which was denied him by the trial court, which action of the court is the basis of a cross-appeal by appellee.
On November 3' 1915, while engaged as a switchman for the Illinois Central and Yazoo & Mississippi Yalley Railroad Companies in their yards in the city of Memphis, state of Tennessee, the appellee received an' injury to his back which resulted in his permanent and total disability. At the time of such injury appellee was a member of appellant society, and held therein a beneficiary certificate, in which he was classed as 0, which beneficiary certificate, in connection with section 68 of appellant's constitution, *748fixed the amount of his insurance for a permanent and total disability at one thousand six hundred dollars. The appellee's claim, however, upon which he based his suit, Was not founded on section 08 of appellant’s constitution, but on section 70 of said constitution. Said section 68, however, lias a material bearing on the questions here involved, and it is therefore necessary to consider it along with said section 70. Those sections are in the following language in the order named:
“Sec. 08. Any beneficiary member in good standing who shall suffer the amputation or severance of an entire hand at or above the wrist joint, or who shall suffer the amputation or severance of an entire foot at or above the ankle joint, or who shall suffer the complete and permanent loss of sight of both eyes, or upon becoming seventy (70) years of age, shall be considered totally and permanently disabled, but not otherwise, and shall thereby be entitled to receive, upon furnishing sufficient and satisfactory proofs of such total and permanent disability, the full amount of his beneficiary certificate.”
“Bee. 70. All claims for disability not coming within the provision of section (58 shall be held to be addressed to the systematic benevolence of the brotherhood, and shall in no case be made the, basis of any legal liability on the part of the brotherhood. Every such claim shall, be inferred to the beneficiary board, composed of the president, assistant to the president and general secretary and treasurer, who shall prescribe the character and decide as to the sufficiency of the proofs to be furnished by the claimant, and, if approved by said board, the’'claimant shall be paid an amount equal to the full amount of the certificate held by him, and such payment shall be considered a surrender and cancellation of such certificate, provided that the approval of said board shall be required as a condition precedent to the right of any such claimant to benefits hereunder and it is agreed that this section may be pleaded in bar of any suit or action at law, or in equity, which may be commenced in any court to enforce the payment *749of any such claims. No appeal shall be allowed from the action of said board in any case; but the general secretary and treasurer shall report all disapproved claims made under this section to the board of insurance at its next annual meeting for such disposition as such hoard of insurance shall deem just and proper.”
That part of appellee’s beneficiary certificate in appellant society which is pertinent to the questions involved in this case is in this language:
“That Brother Ike Smith, a member of Oliickashaw Lodge, No. 3470, said brotherhood, is entitled to all rights, privileges and benefits of membership and to participate in the beneficiary department of said brotherhood to the amount set forth in the constitution thereof, which amount, in the event of his total and permanent disability as defined in section G8 of the constitution, shall be paid to him.”
It wil 1 be noted that' a permanent and total disability as defined in section 08 of appellant’s constitution consists of the following: (1) The amputation or severance of an entire hand at or above the wrist joint; or (2) the amputation or severance of an entire foot at or above the ankle joint; or (3) the complete and permanent loss of the sight of both eyes; dr (4) on becoming seventy years of age. Appellee’s contention is that the disability suffered by him is provided for in section 70 of appellant’s constitution construed in connection with its rules and bylaws.
As provided for in the constitution and laws of appellant, the appellee filed his claim with appellant under section 70 of said constitution, by which he claimed the face value of his beneficiary certificate for a permanent and total disability resulting from said injury to his back, which claim was disallowed by appellant, and thereupon appellee brought this suit on his said beneficiary certificate.
Appellant contends that, construing section 70 of its constitution in connection with the appellee’s beneficiary certificate and said section 08 of appellant’s constitution, *750the appellee's claim is witliout' foundation; that said section 70 emit os no contractual obligation on the part of appellant to pay appellee, anything whatsoever for any injury received by him which does not come within the terms of said section 08 of appellant’s constitution; that said section 70 makes provision alone for claims founded, on benevolence, and not on contract. On the other hand, appellee contends for the converse of that proposition. The appellee proved a total and permanent disability other than that, provided for in said section 08 of appellant’s constitution, which appellee contends was arbitrarily and unjustly disallowed by appellant, and that therefore ap-pellee’s rights under said section 70 of appellant’s constitution were violated, resulting in the right of the ap-pellee to bring this suit. It should be stated, however, in this connection, that the only evidence offered to’ show that rejection of appellee’s claim by appellant was arbitrary and unjust was that theretofore the claims of members of appellant society had been by it allowed which had no more merit than appellee’s claim.
Appellee contends further that the stipulation in said section 70 of appellant’s constitution which provides that any claim thereunder for a permanent and total disability shall be submitted for allowance to the board provided for in said section 70, whose decision shall be final and conclusive, is not. valid, because to enforce it would have the effect of ousting the courts of their jurisdiction conferred on them by law. It is apparent that, if appellee got no contract rights under said section 70 of appellant’s constitution, it. will be unnecessary to decide this latter question.
What contract rights, if any, did appellee get by virtue of said section 70 of appellant’s constitution? It will be noted that the first clause of section 70 provides that all claims for disability not coming within section 68 “shall be held to be addressed to the systematic benevolence of the brotherhood, and shall in no case be made the basis of any legal liability on the part of the brotherhood.” *751And the next danse provides tJiat every such claim for benevolence shall be referred to a board composed of the president, his assistant, and the general secretary and treasurer of appellant society for adjudication. And the next clause provides that section 70 shall be a complete bar to any suit at law or in equity which may be brought to enforce any claim by the beneficiary under said section. And section G8 of the Constitution provides that no injuries other than those therein set out shall constitute permanent and total disability.
This identical question has been before some of the. courts of this country in cases in which appellant here was a party, and involving this exact beneficiary certificate and constitutional pi 3 visions corresponding exactly with said sections 68 and 70 of appellant’s constitution. In Pool v. Brotherhood of Railroad Trainmen, 143 Cal. 650, 77 Pac. 611, the sections of the constitution there involved corresponding exactly to sections 68 and 70 here were 45 and 46. This suit was based on section 46, corresponding, to section 70 here. In discussing the question the supreme court of California said, among other things:
“Plaintiff notified defendant of his said disability, and furnished proofs in due form, but defendant, through its beneficiary board, has refused to pay plaintiff or to allow his claim in any sum whatever.
“The nonsuit was properly granted. Plaintiff agreed that his claim should be ‘addressed to the systematic benevolence of the brotherhood and shall in no case be made the basis of any legal liability on the part of the brotherhood.’ We must apply the ordinary rules governing contracts to the agreement made by the defendant with plaintiff in this case, lie 'was guaranteed to be paid a certain sum in case of total disability from the causes set forth in section 45 of the constitution. He paid for and was insured against the loss of a hand or a foot or of both eyes. His contract was absolute in case his disability had been permanent and caused in the manner defined in the last cited section.
*752“In oilier eases the claim was of a purely benevolent nature. The beneficiary board had the power to allow it or reject it, but no duty was imposed upon such board to allow it. If the board reject such claim, the claimant may have it acted upon by the next biennial convention, and the convention may make such disposition of it as may- be deemed just and proper.
“We know of no reason why such contract may not be made. The plaintiff was not compelled to become a member of defendant, but, having become such member, he must show a legal liability within the terms of his contract before he can recover in court. . . .
“This is not a case of an arbitrary adjudication by the officer of a benevolent association declaring a forfeiture of property, or of vested rights. It is simply the rejection of a claim that the lodge might in its charity have allowed, but it ivas agreed that such claim should be in the discretion of the lodge and not the basis' of legal liability. Plaintiff. may' have been unfortunate in becoming a member of a brotherhood that is not benevolent, but the court cannot undo his actions in this regard.”
This question Aims before the supreme court of West Virginia in Robinson v. Brotherhood of Railroad Trainmen as reported in 80 W. Va. 567, 92 S. E. 730, L. R. A. 1917E, 995. Sections 68 and 70 of appellant’s constitution Avere involved in that case as here. The injury in that case consisted of the loss of three fingers on the right hand, Avhich was a disability not provided for in said section 68. The opinion of the court in that case gives a very full and lucid discussion of the questions here involved. The court folloAved the discussion Ayith this conclusion:
“Thus treating and construing the certificate issued to plaintiff and the constitution of defendant as embodying the contract between them, it is obvious no legal liability enforceable at laAV has alisen in this instance. This conclusion is ineA'itable from the nature of the brotherhood and the character of the obligation it has assumed, and it is fully sustained by the decisions cited. To these might be added others of similar conclusiveness.”
*753The only case directly in point referred to on behalf, of appellee is Bond v. Grand Lodge, 165 Ill. App. 490. This case was decided by an intermediate and not a court of last resort. It was referred to and discussed as an authority in Robinson v. Brotherhood of Railroad Trainmen, supra. The court in the latter case, in discussing the reasoning and soundness of that case, said:
“We cannot assent to ?lie exceptional interpretation of the certificates’ and constitution of the defendant made by the Fourth District Appellate Court of Illinois, in Bond v. Brotherhood of Railroad Trainmen, 165 Ill. App. 490, followed by the later case of Convery v. Brotherhood, 190 Ill. App. 479, whereby such certificates are given the effect of an absolute and enforceable legal obligation to pay a sum certain in any case of total and permanent disability of the member. Avowedly, that ivas a strained construction, made to avoid the otherwise conclusive effect of the decision of the beneficiary board under section 70, as sustained by the overwhelming weight of authority. Apparently the question of liability under these certificates has not been determined by the supreme court of Illinois. But that court did hold in Conductors’ Benefit Association v. Robinson, 147 Ill. 138, 35 N. E. 168, that, although generally when one of the parties is sought to be made the final'judge as to the rights involved the courts will not give such a construction to a contract as to have that effect if it is possible to give any .other, yet fit is competent for members of benefit societies to so contract that their rights as members shall depend upon the determination of a tribunal of their own choice, which shall be conclusive.’ ”
Neither these constitutional provisions of appellant nor any like them have been before this court for interpretation. But, so far as the question here involved is concerned, we see no difficulty in said constitutional provisions, even without the help of authority from other states. There is nothing whatever either in the constitution or laws of appellant in conflict with or which broadens *754the meaning of said sections 08 and 70 of its constitution lo the extent of giving appellee any contract right for his disability. And those two sections in unmistakable terms provide that there shall be no liability whatever on the part of appellant for any permanent and total disability except that provided for in section 68. And section 70 taken alone, in equally plain terms provides that claims by members for any other permanent and total disability shall be addressed alone to the benevolence of appellant society, for which there; shall be no legal liability on the part of appellant. This amounts simply to an invitation on the part of appellant to appellee that, if he shall suffer a permanent and total disability other than that provided for in said section 68, appellant will hear his application for a donation, which it will grant or not as it sees fit, expressly providing that there shall be no liability either at law or equity for such disability. Construing appellant’s constitution, laws, and beneficiary certificate most strongly against it, as argued should be done, they mean that, and nothing more, so far as the question here is concerned. Appellee accepted a contract by the plain terms of which there is no liability to him by appellant for the disability he suffered; and we are unable to see any reason why he should not be bound by it. The decision of this question goes to the root of the whole case, and renders it unnecessary to decide the question whether a party to a contract can bargain away his right to resort to the courts, for, if he has no rights, there is nothing to contract away.' And it follows also from these views that appellee was not entitled to recover back from appellant the dues paid by him to appellant since his injury in order to keep his beneficiary certificate alive, which question is involved in appellee’s cross-appeal. Tn doing so appellee paid for insurance which he got "and kept in force.
The trial court should have directed a verdict for appellant.
Reversed, and judgment here for appellant.

Reversed.